      Case 1:21-cv-02584-GHW-DCF Document 79 Filed 09/07/21 Page 1 of 4




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


 BOOKENDS & BEGINNINGS, LLC, on
 behalf of itself and all others similarly
 situated,
                  Plaintiff,
         v.
                                                       Case Number 1:21-cv-02584-GHW-DCF
  AMAZON.COM, INC.; HACHETTE
  BOOK GROUP, INC;
                                                       NOTICE OF MOTION TO STRIKE
  HARPERCOLLINS PUBLISHERS
                                                       CLASS ALLEGATIONS
  L.L.C.; MACMILLAN PUBLISHING
  GROUP, LLC; PENGUIN RANDOM
  HOUSE LLC; SIMON & SCHUSTER,
  INC.,
                  Defendants.


       Pursuant to Federal Rule of Civil Procedure 12(f) and 23(d)(1)(D), Defendant

Amazon.com, Inc. (“Amazon”), respectfully moves to strike the class allegations from Plaintiff’s

Amended Complaint. See ECF 63, Am. Compl., ¶¶ 81-90.

       A motion to strike class allegations should be granted when “it would be impossible to

certify the alleged class regardless of the facts Plaintiffs may be able to obtain during discovery.”

Mayfield v. Asta Funding, Inc., 95 F. Supp. 3d 685, 696 (S.D.N.Y. 2015). “[A]s long as the

‘complaint itself demonstrates that the requirements for maintaining a class action cannot be

met,’ the Court may strike the class allegations at any practicable time after the suit has been

filed.” Borgese v. Baby Brezza Enter. LLC, No. 20-cv-1180, 2021 WL 634722, *2 (S.D.N.Y.

Feb. 18, 2021) (quotation omitted); see also Camacho v. City of New York, No. 19-cv-11096,

2020 WL 4014902, *3 (S.D.N.Y. Jul. 16, 2020) (striking class allegations where it was clear at

the pleading stage that plaintiffs could not meet rule 23’s requirements). 1


1 Certain earlier decisions of this court expressed a contradictory view that motions to strike class
allegations are premature at this stage if they involve discussion of issues that would also be
considered as part of a Rule 23 motion to certify a class. See, e.g., Chen-Oster v. Goldman Sachs
      Case 1:21-cv-02584-GHW-DCF Document 79 Filed 09/07/21 Page 2 of 4




       This is just such a case. As the Second Circuit and U.S. Supreme Court have each made

clear, plaintiffs pursuing claims for discriminatory pricing under the Robinson-Patman Act must

demonstrate “the diversion of sales from a disfavored purchaser to a favored purchaser.” Cash &

Henderson Drugs, Inc. v. Johnson & Johnson, 799 F.3d 202, 210 (2d Cir. 2015) (citing Volvo

Trucks N. Am. v. Reeder–Simco GMC, Inc., 546 U.S. 164, 177 (2006)). That standard requires

inquiry into the “number of instances in which the plaintiff and a favored purchaser competed

directly for customers,” and proof that more than a de minimis number of sales were lost by each

complaining plaintiff. Id. at 210-11 (analyzing lost sales on a retailer-by-retailer basis and

finding a failure to demonstrate competitive injury because lost sales were only “slightly more

than one percent” of all transactions).

       Striking Plaintiff’s class allegations is necessary and appropriate here because no matter

what Plaintiff learns in discovery, it will always need to prove the individual, competitive

circumstances of each putative class member to show the requisite competitive injury. In

practice, this would require each and every retailer that is part of the putative class to prove that

it paid higher wholesale prices than Amazon on each of the Publisher Defendants’ titles, the

instances in which it and Amazon competed for customers on a particular title, and the sales lost

by that particular retailer as a result. That individualized inquiry is part of what makes

Robinson-Patman Act cases particularly ill-suited to the class action format. For these reasons,




& Co., 877 F.Supp.2d 113, 117 (S.D.N.Y. 2012). The more recent weight of authority, however,
supports the proposition that “[i]t is prudent to address th[is] issue as soon as that can be done with
confidence,” Camacho, 2020 WL 4014902 at *3, and that approach finds support in a decision of
the Supreme Court, see Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 160 (1982) (“Sometimes the
issues [under Rule 23] are plain enough from the pleadings to determine whether the interests of
the absent parties are fairly encompassed within the named plaintiff’s claim[.]”).

                                                  2
      Case 1:21-cv-02584-GHW-DCF Document 79 Filed 09/07/21 Page 3 of 4




and those stated in the Publisher Defendants’ brief, which Amazon joins, see ECF 76, at 23-25,

the Court should strike Plaintiff’s class allegations. See Fed. R. Civ. P. 12(f), 23(d)(1)(D).


 Dated: September 7, 2021
                                                      Respectfully Submitted,


                                                      /s/ John E. Schmidtlein
                                                      John E. Schmidtlein (Pro Hac Vice)
                                                      Jonathan B. Pitt (S.D.N.Y. Bar No. jp0621)
                                                      Carl R. Metz (Pro Hac Vice)
                                                      WILLIAMS AND CONNOLLY LLP
                                                      725 Twelfth Street, N.W.
                                                      Washington, DC 20005
                                                      Tel.: (202) 434-5000
                                                      Fax: (202) 434-5029
                                                      JSchmidtlein@wc.com




                                                  3
      Case 1:21-cv-02584-GHW-DCF Document 79 Filed 09/07/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Motion to Strike has been filed and served

upon counsel of record via ECF electronic notification.



 Dated: September 7, 2021
                                                  Respectfully Submitted,

                                                 /s/ John E. Schmidtlein
                                                 John E. Schmidtlein (Pro Hac Vice)
